If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 12, 2020
                Plaintiff-Appellee,

v                                                                    No. 343414
                                                                     Wayne Circuit Court
HECTOR ALEXSANDRO MONTANEZ,                                          LC No. 17-000756-01-FC

                Defendant-Appellant.


Before: STEPHENS, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of second-degree murder, MCL 750.317,
carrying a weapon with unlawful intent, MCL 750.226, and possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. We affirm.

       Defendant’s convictions arise from the December 17, 2016 shooting death of Jeffrey
Pitman outside of Club Venus in Detroit. At trial, defendant did not dispute that he shot Pitman,
but primarily claimed that he acted in self-defense.

                                      I. RIGHT TO COUNSEL

        Defendant argues that the trial court erred by denying his motion to suppress his custodial
statements on the ground that the police improperly questioned him in violation of his right to
counsel. Specifically, defendant argues that the court erred by finding that his request for an
attorney during his custodial interrogation was equivocal. We disagree. This Court reviews a trial
court’s factual findings at a suppression hearing for clear error and its legal conclusions de novo.
People v Frohriep, 247 Mich. App. 692, 702; 637 NW2d 562 (2001).

       At the start of the police’s interview with defendant, defendant waived his Miranda1 rights
and agreed to talk to the police. During the interview, defendant admitted grabbing his shotgun


1
    Miranda v Arizona, 384 U.S. 436, 444; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                -1-
from his car and, after firing it once into the air, fired it at Pitman. Later, the topic of attorneys
came up in the following exchange, which is the crux of defendant’s argument on appeal:
               A. I went to the car and grabbed something.

               Q. What’d you grab?

               A. Shotgun. Shot it in the air. And then—that was—I just went to him in
       self-defense—I told him, I screamed at him, “Hey, you’re not going to do this to
       us! I don’t care.” And that—that was it.

               Q. So you went to your car and got a shotgun and shot him.

               (no verbal response)

               Q. So, I want to tell you that everything that you’ve—everything that we’re
       coming to you about we already know because everything single thing that took
       place is on video.

               A. (not discernable) I know. Not to cut you off, . . . you know, word gets
       around you know, you guys obviously know. But I—I just know—I kinda know
       stuff that’s been said and like some of the stuff is real false, and I don’t want nobody
       else getting drug into whatever you know. And I know my mom put two lawyers on
       here, and I put another lawyer on here, but I’d rather have just my lawyer, if it’s
       possible.

              Q. Oh, dear, you know what, no . . . she’s called people to see if
       somebody—she can afford someone, and she can’t afford anyone. That has nothing
       to do with us.[2]

The police continued their questioning.

         “[A] suspect subject to custodial interrogation has the right to consult with an attorney and
to have counsel present during questioning, and . . . the police must explain this right to him before
questioning begins.” Davis v United States, 512 U.S. 452, 457; 114 S. Ct. 2350; 129 L. Ed. 2d 362
(1994). Thus, if a suspect “effectively waives his right to counsel after receiving the Miranda
warnings, law enforcement officers are free to question him.” Id. at 458. “But if a suspect requests
counsel at any time during the interview, he is not subject to further questioning until a lawyer has
been made available or the suspect himself reinitiates conversation.” Id. “However, the
defendant’s invocation of his right to counsel must be unequivocal.” People v Tierney, 266 Mich
App 687, 711; 703 NW2d 204 (2005). Consequently, “if a suspect makes a reference to an attorney
that is ambiguous or equivocal in that a reasonable officer in light of the circumstances would have




2
 A transcript of defendant’s police interview was not prepared. The quoted exchange is based on
our review of a video recording of defendant’s interview.


                                                 -2-
understood only that the suspect might be invoking the right to counsel, our precedents do not
require the cessation of questioning.” Davis, 512 U.S. at 459.

       At the suppression hearing, the trial court ruled that defendant’s rights were not violated
because defendant’s statement regarding having just his lawyer “on here” was not an unequivocal
request to have a lawyer present at that time. We find no error in this ruling.

        In People v McKinney, 488 Mich. 1054, 1054; 794 NW2d 614 (2011), the Michigan
Supreme Court held that the defendant’s statement that he would “just as soon wait” until he had
an attorney before talking to the police was not an unequivocal assertion of the right to counsel.
Likewise, in Tierney, 266 Mich. App. at 711, this Court held that the defendant’s statements,
“Maybe I should talk to an attorney” and “I might want to talk to an attorney,” were inadequate to
assert the right to counsel. And in People v Adams, 245 Mich. App. 226, 238; 627 NW2d 623
(2001), this Court held that the question “Can I talk to [a lawyer] right now?” was not an
unequivocal invocation to the right of counsel. In Adams, this Court explained that this question
merely represented “inquiries into the way the process worked” and was “not an actual demand
for an attorney.” Id.

        In this case, defendant’s statement “I know my mom put two lawyers on here, and I put
another lawyer on here, but I’d rather have just my lawyer, if it’s possible” is similar to the
statements in McKinney, Tierney, and Adams because there was no clear assertion of the right to
consult counsel. Instead, the most apparent and reasonable meaning of defendant’s statement is
that he wanted to be represented in the future by counsel of his choosing instead of by one of the
attorneys his mother had identified. Importantly, nowhere in defendant’s statement did he state
that he wanted to have his (or any other) lawyer present now, which is the salient inquiry. See
Davis, 512 U.S. at 459 (a defendant “must articulate his desire to have counsel present”); Adams,
245 Mich. App. at 238 (“The question here is whether defendant’s statement . . . constitutes a clear
request for an attorney.”). Thus, to the extent defendant’s statement could be viewed as a present
request for counsel, it was ambiguous. Accordingly, the trial court did not err by ruling that
defendant’s statement was inadequate to invoke his right to counsel.

                              II. TRIAL COURT’S COMMENTS

        Defendant argues that he was denied a fair trial because the trial judge pierced the veil of
judicial impartiality when he made certain comments during defendant’s cross-examination. We
disagree. Whether judicial misconduct denied defendant a fair trial is a question of constitutional
law that this Court reviews de novo. People v Stevens, 498 Mich. 162, 168; 869 NW2d 233 (2015).

       During the prosecution’s cross-examination of defendant, defendant stated that he was
denied some rights during his interview with the police. The trial court, in response, made some
comments clarifying that the admissibility of defendant’s police interview had already been
determined. The full exchange is presented here:
             Q. Is it also a coincidence that you got rid of the shotgun after you shot Mr.
       Pitman?

               A. No. I traded it for a pistol thinking I needed protection for myself.



                                                -3-
        Q. Okay. So, again, you got rid of the shotgun after you shot Mr. Pitman;
yes or no?

       A. No. I traded it.

       Q. Is that the – it’s not the same as getting rid of it?

       A. No.

       Q. You didn’t have it anymore, did you?

       A. No but I had another pistol or a pistol.

       Q. You keep a gun on you?

       A. Yeah. I said I keep the shotgun for protection.

       Q. Okay. And you don’t have a license to carry a firearm, do you?

       A. No, I don’t, but that shotgun was in my name, so.

        Q. Okay. Even though you told Detective Ferency that you bought it off
of the street from a buddy?

       A. Yeah.

                                            * * *

       Q. Now going back to the question about your mother telling you the police
were looking for you and you indicated you never talked to her about that, correct?

       A. No.

       (Whereupon the video was then played)

        Q. So you would admit that you told the police you talked to your mother
about this shooting, correct?

       A. Yeah.

       Q. Okay. And so that’s different from what you just testified to?

       A. But I never did.

       Q. So you’re lying again when you were talking to Detective Ferency?

       A. I guess so, yeah.

       Q. Well I don’t want you to guess.


                                         -4-
               Were you lying when you were talking to Detective Ferency or are you lying
        what you’re telling the jury now?

               A. I was lying then I guess because I felt like they violated my rights. I
        never gave me food –

                 [The Prosecutor]: Your Honor --

               THE COURT: The defendant’s confession has been ruled admissible, there
        was a hearing on it and --

                 [Defense Counsel]: I object to going into that in front of the jury, Your
        Honor.

               THE COURT: Well, he just blurted out that they never gave him his rights
        which is --

                 [Defendant]: They never gave me my lawyer Your Honor. I’m sorry.

                 THE COURT: They -- this issue has been explored fully in a hearing before
        the trial and the confession has been ruled admissible.

                 [Defense Counsel]: I object to the Court saying that the jury --

               THE COURT: Your client keeps things blurting out to things not true and
        not accurate.

                 [Defense Counsel]: I object.

                 THE COURT: If he keeps his mouth shut --

                [Defense Counsel]: You shouldn’t comment on the witness’s testimony in
        front of the jury.

                 THE COURT: I didn’t comment on his testimony[;] I’m setting it straight.

               The confession has been ruled admissible. There’s already been an
        argument about whether or not he got all of his rights or got his lawyer when he
        wanted it or asked for it and all of those rulings went against him and that’s why
        the confession came into evidence.

                 [Defense Counsel]: I object to the Court saying this in front of the jury.

                 THE COURT: Duly noted. Now continue.

         “A trial judge’s conduct deprives a party of a fair trial if a trial judge’s conduct pierces the
veil of judicial impartiality.” Stevens, 498 Mich. at 170. “A judge’s conduct pierces this veil and
violates the constitutional guarantee of a fair trial when, considering the totality of the


                                                  -5-
circumstances, it is reasonably likely that the judge’s conduct improperly influenced the jury by
creating the appearance of advocacy or partiality against a party.” Id. at 171.
              This inquiry requires a fact-specific analysis. A single inappropriate act
       does not necessarily give the appearance of advocacy or partiality, but a single
       instance of misconduct may be so egregious that it pierces the veil of impartiality.
       Ultimately, the reviewing court should not evaluate errors standing alone, but rather
       consider the cumulative effect of the errors.

               These errors must be considered within the context of a given case, i.e., the
       totality of the circumstances, to determine whether the judge demonstrated the
       appearance of advocacy or partiality on the whole. [Id. at 171-172 (citations
       omitted).]

In analyzing the totality of the circumstances, courts are to inquire into a variety of factors, which
include and are not limited to (1) “the nature of the judicial conduct,” (2) “the tone and demeanor
of the trial judge,” (3) “the scope of the judicial conduct in the context of the length and complexity
of the trial and issues therein,” (4) “the extent to which the judge’s conduct was direct at one side
more than the other,” and (5) “the presence of any curative instructions.” Id. at 172.

         At the outset, defendant frames the issue as the trial court openly questioning his
credibility, such that the court exhibited its “disbelief of [defendant’s] testimony.” While the trial
judge did state that defendant was saying things that were not “true” and “accurate,” we must view
those comments in context. Looking at the comments as a whole and in context, it is apparent that
the trial court was solely addressing defendant’s contention that his constitutional rights had been
violated during his interrogation by the police. The court was addressing defendant’s statements
in court that “I felt like they violated my rights” and “[t]hey never gave me my lawyer.” As the
trial judge explained, the issue, as a matter of law, had already been decided and was not for the
jury to consider. Considered in context, it is not reasonable to view the trial judge’s comments as
an attack on defendant’s overall credibility. The comments were limited to defendant’s claim that
his rights had been violated during his custodial interrogation. The judge made this very clear in
his commentary:
       [T]his issue has been explored fully in a hearing before the trial and the confession
       has been ruled admissible.

                                                * * *

              The confession has been ruled admissible. There’s already been an
       argument about whether or not he got all of his rights or got his lawyer when he
       wanted it or asked for it and all of those rulings went against him and that’s why
       the confession came into evidence.[3]



3
 On appeal, defendant also cursorily argues that trial court’s use of the word “confession” was
improper. Because of defendant’s failure to adequately brief this particular argument, it could be



                                                 -6-
        Therefore, while the trial court did state that defendant was saying things that were not true
and not accurate, this was confined to defendant’s comments regarding the violation of his rights.
It was proper for the court to interject in order to explain that the issue had already been settled
and the jury would not have to decide that issue. It is understood that a trial judge “shall exercise
reasonable control over the mode and order of interrogating witnesses and presenting evidence so
as to (1) make the interrogation and presentation effective for the ascertainment of the truth, (2)
avoid needless consumption of time, and (3) protect witnesses from harassment or undue
embarrassment.” MRE 611(a). Informing the jurors that the issue whether defendant’s rights had
been violated or that his statements to the police were admissible were not for them to decide was
consistent with MRE 611(a)’s mandate, particularly subsections (1) and (2).

        Given the limited context of the trial judge’s comments, defendant was not denied a fair
trial. Again, to stress, the trial judge’s comments were limited to defendant’s claim that his rights
had been violated during his custodial interrogation. Because the comments were solely focused
on the fact that the issue regarding those rights had already been decided by the court, we cannot
say that it “demonstrates the appearance of advocacy or partiality on the whole.” Stevens, 498
Mich. at 172. The judge merely was stating an undeniable fact: as already determined by the court,
defendant’s rights had not been violated. Stating such a truth, even though unfavorable to
defendant, did not demonstrate any partiality. Furthermore, the trial court instructed the jurors that
any comment the court made during trial was not evidence and that it was not trying to express a
personal opinion about the case. The court advised the jurors that if they believed that it had an
opinion about the case, they should not pay attention to it and should decide the case as they saw
fit. This factor further weighs in favor of finding that the trial court’s comments did not improperly
influence the jury. See id.

                    III. REDACTIONS FROM POLICE INTERROGATION

         Defendant next argues that the trial court erred when it ruled that certain portions of his
recorded interview with the police were not admissible. We disagree. An appellate court reviews
a trial court’s decision whether to admit or exclude evidence for an abuse of discretion. People v
Smith, 282 Mich. App. 191, 194; 772 NW2d 428 (2009). A court abuses its discretion when it
selects an outcome that falls outside the range of reasonable and principled outcomes. People v
Dixon-Bey, 321 Mich. App. 490, 496; 909 NW2d 458 (2017).

       Before the video of the police’s interrogation of defendant was admitted into evidence, the
prosecution sought to have certain portions redacted. Defendant did not have an issue with many



deemed abandoned. See People v Martin, 271 Mich. App. 280, 315; 721 NW2d 815 (2006).
Regardless, because defendant’s objection at trial was related to the trial court’s characterization
of defendant’s testimony as not true, this aspect of his issue on appeal is not preserved, see People
v Asevedo, 217 Mich. App. 393, 398; 551 NW2d 478 (1996) (“An objection based on one ground
at trial is insufficient to preserve an appellate attack based on a different ground.”), and we discern
no plain or obvious error that affected defendant’s substantial rights, see People v Hanks, 276 Mich
App 91, 92; 740 NW2d 530 (2007). While defendant maintained that his shooting of Pitman was
justified, he nonetheless “confessed” to shooting Pitman.


                                                 -7-
of the redactions that dealt with personal information, but he did object to two of the proposed
redactions.

        The first redaction included the interviewing detective’s question asking defendant if he
had ever been in jail before and defendant’s answer that he had not. The prosecutor argued that
the information was not admissible, and the trial court agreed because it not was relevant and its
primary purpose would be to try to garner sympathy with the jury, which was not permissible.
Defendant argued that it was relevant to show his naivete while answering the questions from the
police. The trial court observed that if the converse were true—that defendant had been in jail 15
times, for example—that also would not be admissible to show that defendant was not
inexperienced.

        As a cornerstone of evidentiary law, only relevant evidence is admissible. MRE
402. ‘Relevant evidence’ means evidence having any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable than it
would be without the evidence.” MRE 401. Defendant argued below that the evidence of his lack
of experience with jail and law enforcement showed that he was naive, which would explain why
he provided some untrue answers to the police’s questions. This contention seems highly dubious
on its face. Just because a person lacks experience with the police or law enforcement does not
tend to show that they will forget what the truth is when answering questions, or explain why they
would be more prone to lie to the police. Therefore, the evidence of defendant’s lack of experience
with law enforcement was not relevant, and the trial court did not abuse its discretion when it
allowed redaction of this portion of the video.

         Moreover, any error would have been harmless because the jury was presented with the
fact that defendant had never been involved with law enforcement before. A preserved evidentiary
error is presumed harmless unless, “ ‘after an examination of the entire cause, it shall affirmatively
appear’ that it is more probable than not that the error was outcome determinative.” People v
Lukity, 460 Mich. 484, 496; 596 NW2d 607 (1999), quoting MCL 769.26. During cross-
examination, the prosecution was questioning defendant about him reading and signing his waiver
of his Miranda rights at the police station. While defendant acknowledged at trial that he had read
and signed the waivers, he maintained, “I didn’t know what that was really about because I never
been in this situation.” Moreover, included in the portion of the interview presented to the jury
was defendant’s statement, “The reason why I didn’t turn myself in or anything is because this is
the first time this has ever happened to me.” Therefore, despite the redactions that took place in
the video, the jury still was informed that defendant’s interview by the police was a new experience
for him.

         The second redaction that defendant challenges on appeal is the redaction of the detective’s
statement during her interview with defendant, where she states, “[Y]ou know how the defendant’s
life is life terms. You understand that, right.” We question the accuracy of the trial transcript
because the phrase “the defendant’s life is life terms” appears to be nonsensical. Regardless, the
parties on appeal understand that the gist of the statement was that defendant was facing the
possibility of mandatory life in prison. Defendant claims that the threat of a life sentence “left him
in such a state of panic and fear that he was understandably less than completely forthcoming
during his interrogation.” However, a jury is not to consider possible penalty or punishment when
rendering a verdict. People v Warner, 289 Mich. 516, 521; 286 N.W. 811 (1939); see also M Crim


                                                 -8-
JI 2.23. Thus, the trial court made a principled decision to preclude the statement and as a result
did not abuse its discretion when it ruled that the detective’s statement was inadmissible.

         Moreover, any error in allowing either or both redactions was also harmless because the
evidence was overwhelming that defendant shot and killed Pitman, and that defendant did not act
in self-defense. It was undisputed that after defendant and his stepfather, Vincent Benevides,
approached Pitman and Pitman purportedly threatened defendant, both defendant and Benevides
turned their backs on Pitman and returned to their vehicles. Despite Benevides telling defendant
to leave, defendant went to his car, retrieved his shotgun, and fired several shots in Pitman’s
direction. The fact that both Benevides and defendant turned their backs on Pitman and walked
slowly away from him shows that they did not think they were in imminent danger of being shot
at the time. See People v Guajardo, 300 Mich. App. 26, 35; 832 NW2d 409 (2013) (recognizing
that self-defense requires the person to “have an honest and reasonable belief that there is a danger
of death, great bodily harm, or a sexual assault in order to justify the use of deadly force”), citing
MCL 780.972(1). Further, it is clear from the surveillance video that when defendant first began
firing his weapon from a considerable distance away (an apparent distance of 40 to 50 feet away),
Pitman was not even looking at defendant. Instead, Pitman was knocking on the rear door of the
club to be let back in. In sum, the video evidence eviscerates any claim of self-defense, which was
defendant’s primary defense at trial. As such, it is not more probable than not that redaction of the
disputed portions of defendant’s interview with the police was outcome-determinative. See Lukity,
460 Mich. at 496.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

       In a supplemental brief, defendant argues that he was denied the effective assistance of
counsel because counsel failed to properly investigate, and make arguments related to, a pepper
spray gun that was discovered in Pitman’s possession at the hospital where he died. We disagree.

        Generally, claims of ineffective assistance of counsel involve a mixed question of law and
fact. People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). This Court reviews a trial
court’s factual findings for clear error, and any constitutional determinations are reviewed de novo.
People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004). However, when no evidentiary
hearing is held, as is the case here, this Court’s review “is limited to mistakes apparent on the
record.” People v Riley (After Remand), 468 Mich. 135, 139; 659 NW2d 611 (2003).

        Defendants have the guaranteed right to the effective assistance of counsel. Strickland v
Washington, 466 U.S. 668, 686; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People v Aceval, 282 Mich
App 379, 386; 764 NW2d 285 (2009). Effective assistance of counsel is presumed, and the
defendant bears a heavy burden of proving otherwise. LeBlanc, 465 Mich. at 578. Generally, to
establish a claim of ineffective assistance, a defendant must show that (1) counsel’s performance
fell below an objective standard of reasonableness under prevailing professional norms and (2)
there is a reasonable probability that, but for counsel’s error, the result of the proceedings would
have been different. People v Trakhenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). However,
such performance must be measured without the benefit of hindsight. People v LaVearn, 448 Mich.
207, 216; 528 NW2d 721 (1995).




                                                 -9-
        On the second day of trial, the prosecution received Pitman’s medical records from Henry
Ford Hospital. The defense was given a copy that day as well. The prosecution had obtained those
records because it was questionable whether the medical examiner would appear and testify at
trial. Not wanting to adjourn the trial, the trial court suggested that the medical records from the
hospital could perhaps be used to show that Pitman died from a gunshot wound. This discussion
became moot because the medical examiner did testify later at trial, but regardless, the medical
records were admitted into evidence via stipulation.

        For purposes of this issue on appeal, the medical records state that among Pitman’s
possessions at the hospital was a “Pepper spray gun.” Defendant’s main point on appeal is that
this evidence clearly shows that Pitman did have a gun of some kind on the night of the shooting
and that it corroborates defendant’s and Benevides’s claims that they saw Pitman brandish a “gun.”
Defendant contends that defense counsel was ineffective by not investigating this pepper spray
gun more thoroughly and crafting a defense based on the results of that investigation. Defendant’s
argument on appeal fails for two reasons.

        First, there is nothing in the record to suggest that, after reviewing the medical records,
defense counsel could have obtained the actual pepper spray gun. Pitman was taken to the hospital
on December 17, 2016, where he died. The medical records were not available until 14 months
later. It defies reason to think that the hospital would have had Pitman’s possessions after such a
long time,4 and defendant has not otherwise provided any basis for concluding that defense counsel
could have obtained the actual pepper spray gun after learning of its existence.

        Second, assuming counsel did perform a timely investigation into the pepper spray gun,
there is no indication that an investigation would have resulted in favorable information. While
apparently some types of pepper spray guns can resemble an actual firearm pistol, it is speculation
that the pepper spray gun found in Pitman’s possession at the hospital was one of these types. By
not investigating, defense counsel was able to suggest to the jury that the pepper spray gun found
on Pitman was similar-looking to a real firearm, which supported defendant’s claim of self-
defense.

        Lastly, even if defense counsel had found the pepper spray gun and it was a near facsimile
to an actual pistol, there is no reasonable probability that this would have aided defendant’s claim
of self-defense. Again, the video evidence was overwhelming that defendant was not being
threatened at the time he shot Pitman. Therefore, even if Pitman had a pepper spray gun on him
that looked like an actual firearm, it would support an honest and reasonable belief that Pitman
had a lethal weapon; however, the evidence did not show that defendant had a reasonable belief
that his life was in danger at the time he shot Pitman. As explained earlier, defendant was


4
  To the extent it could be suggested that defense counsel was ineffective for not pursuing the
medical records sooner, there is no apparent reason to think that the medical records would have
yielded anything beneficial to the defense. Except for defendant and Benevides, all of the
witnesses, including the responding police officers and emergency medical technicians, denied
seeing Pitman with a gun that night. The surveillance videos also do not show Pitman brandishing
anything that resembled a firearm that night. Thus, deciding not to expend time or effort on those
medical records did not fall below an objective level of reasonableness.


                                               -10-
approximately 50 feet away from Pitman when he started to fire at Pitman, and Pitman was
knocking on the rear door to the club to be let back in and was not even paying attention to
defendant. No reasonable jury could have found from this evidence that defendant acted in self-
defense because the jury could not have concluded that defendant had an honest and reasonable
belief that his life was in danger when he shot Pitman. See MCL 780.972(1). Therefore, assuming
defense counsel’s performance fell below an objective level of reasonableness, defendant has not
established a reasonable probability that any error was outcome-determinative.

               V. ISSUES RAISED IN DEFENDANT’S STANDARD 4 BRIEF

                                A. DUE-PROCESS VIOLATION

        Defendant argues that the prosecution violated his constitutional due-process rights by not
timely disclosing evidence that it had a duty to disclose. We disagree. We review this unpreserved
constitutional issue for plain error affecting defendant’s substantial rights. See People v Hanks,
276 Mich. App. 91, 92; 740 NW2d 530 (2007).

       “A criminal defendant has a due process right to obtain exculpatory evidence possessed by
the prosecutor if it would raise a reasonable doubt about defendant’s guilt.” People v Cox, 268
Mich. App. 440, 448; 709 NW2d 152 (2005); see also Brady v Maryland, 373 U.S. 83, 87; 83 S. Ct.
1194; 10 L. Ed. 2d 215 (1963). In order to establish such a due-process violation, a defendant must
prove the following: “(1) the prosecution has suppressed evidence; (2) that is favorable to the
accused; and (3) viewed in its totality, is material.” People v Chenault, 495 Mich. 142, 155; 845
NW2d 731 (2014).

        Defendant’s claim of a Brady violation fails for a simple reason: there is no evidence that
the prosecution suppressed, i.e., possessed yet did not turn over to defendant, the medical records.
The lower court record indicates that as of the start of the second day of trial, neither the defense
nor the prosecution had the medical records. Then, in the afternoon, the prosecutor stated that the
medical records had just been received and copies would be provided to the defense. Those copies
were made, and defense counsel acknowledged receiving a copy of the medical records at the end
of the second day of trial.5 Therefore, any contention that the prosecution suppressed the medical
records is not supported by the lower court record. This is fatal to defendant’s claim of a Brady
violation.

        In fact, not only were the medical records disclosed, they were admitted into evidence at
trial. And contrary to defendant’s assertion on appeal that the “jury was unaware” of the fact that
the medical records indicate that Pitman had a pepper spray gun, the jury was made aware of this
fact. Indeed, aside from the medical records being admitted into evidence, which thereby allowed
the jury to read the information for themselves, defense counsel highlighted the presence of the
pepper spray gun and argued that a pepper spray gun “look[s] exactly like a real gun” and that if


5
 We also note that the prosecution had no duty to seek out and discover these records any sooner.
That is because, although exculpatory evidence needs to be disclosed, the duty does not extend to
seeking out and finding exculpatory evidence. People v Sawyer, 222 Mich. App. 1, 5; 564 NW2d
62 (1997).


                                                -11-
Pitman had pulled it out, defendant would have believed he was going to be shot, thereby satisfying
the requirements of self-defense.

                       B. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant also argues that he was denied the effective assistance of counsel because trial
counsel failed to move for a new trial on the basis of newly discovered evidence. We disagree.

       In order to obtain a new trial on the basis of newly discovered evidence, a defendant must
show that
       “(1) the evidence itself, not merely its materiality, was newly discovered; (2) the
       newly discovered evidence was not cumulative; (3) the party could not, using
       reasonable diligence, have discovered and produced the evidence at trial; and (4)
       the new evidence makes a different result probable on retrial.” [People v Grissom,
       492 Mich. 296, 313; 821 NW2d 50 (2012) (citation omitted).]

         Defendant claims that the newly discovered evidence was the medical records, which he
repeatedly asserts were not discovered until after the trial had concluded. However, as previously
explained, defendant’s premise is faulty. The medical records were disclosed to defendant during
trial, the jury was aware of the records because they were admitted into evidence, and defense
counsel argued to the jury about the significance of the pepper spray gun found on Pitman that was
listed in the medical records. Therefore, the medical records were not newly discovered evidence,
and any motion for a new trial based on newly discovered evidence would have been futile.
Accordingly, defendant’s claim on appeal fails because it is well established that counsel is not
ineffective for failing to raise a meritless motion. Riley, 468 Mich. at 142.

       Affirmed.



                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Deborah A. Servitto




                                               -12-